IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE            FILED
                            MAY SESSION, 1997          January 27, 1998

                                                    Cecil W. Crowson
MONROE BROWN,                 )                   Appellate Court Clerk
                                   C.C.A. NO. 01C01-9607-CR-00305
                              )
      Appe llant,             )
                              )
                              )    DAVIDSON COUNTY
VS.                           )
                              )    HON. THOMAS H. SHRIVER
STATE OF TENNESSEE,           )    JUDGE
                              )
      Appellee.               )    (Post Co nviction-Re lief)




FOR THE APPELLANT:                 FOR THE APPELLEE:

DAVID I. KOMISAR                   JOHN KNOX WALKUP
211 Printer’s Alley Bldg.          Attorney General and Reporter
Ste. 400
Nashville, TN 37201-1414           LISA A. NAYLOR
                                   Assistant Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243

                                   VICTOR S. JOHNSON
                                   District Attorney General

                                   PAM ANDERSON
                                   Assistant District Attorney
                                   222 Se cond A venue, N orth
                                   Suite 500
                                   Nashville, TN 37243


ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                       ORDER

       A Davidson County Criminal Court jury found Appellant Monroe Brown guilty of

one count of second degree murder. As a Range II persistent offender, he received a

life sentence in the Tennessee Department of Corrections. In this appeal, Appellant

presents the following issue for review: whether the trial court erred in dismissing

Appellant's petition for post-conviction relief.

       After a review of the record, we affirm the judgment of the trial court pursuant to

Court of Criminal Appeals Rule 20.

       On March 31, 1987, this Court affirmed Appellant's conviction. State v. Monroe

Brown, No. 86-221-III, Davidson County (Tenn. Crim. App., Nashville, March 31, 1987),

perm. to appeal denied, (Tenn. 1987). On July 3, 1991, Appellant filed his first petition

for post-conviction relief. The trial court dismissed this petition, concluding that the

petition was barred by the statute of limitations. We affirmed the trial court's decision.

Monroe Brown v. State, C.C.A. No. 01C01-9112-CR-00367, Davidson County (Tenn.

Crim. App., Nashville, August 6, 1992), perm. to appeal denied, (Tenn. 1992).

Appellant filed two amended petitions for post-conviction relief on November 17, 1995.

On February 9, 1996, the trial court denied both petitions.

       Tennessee law is well-settled in this area. Pursuant to Tenn. Code Ann. § 40-

30-102 (1990, Repl.), the statute of limitations for the filing of a petition for post-

conviction relief began to run on June 8, 1987 and ended three years later on June 8,

1990. Appellant’s contention concerning the reasonable doubt jury instruction allegedly

given in his case does not fall within any rule of law which would toll the running of the

statute of limitations. Moreover, a jury instruction similar to the one about which

Appellant complains was approved by this Court in Pettyjohn v. State, 885 S.W.2d 364,

365 (Tenn. Crim. App. 1994).




                                            -2 -
      Accordingly, we affirm the trial court's judgment pursuant to Court of Criminal

Appeals Rule 20.



                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                        -3 -